Case 2:21-cv-04920-CBM-AFM Document 5-1 Filed 06/17/21 Page 1 of 2 Page ID #:194




                 ATTACHMENT 1(a) TO CIVIL COVER SHEET

  Defendants:

  MINDGEEK S.A.R.L.

  MG FREESITES, LTD.

  MINDGEEK USA INCORPORATED

  MG PREMIUM LTD.

  RK HOLDINGS USA INC.

  MG GLOBAL ENTERTAINMENT INC

  TRAFFICJUNKY INC.

  BERND BERGMAIR

  FERAS ANTOON

  DAVID TASSILLO

  COREY URMAN

  VISA INC.

  COLBECK CAPITAL DOES 1-10

  BERGMAIR DOES 1-10
Case 2:21-cv-04920-CBM-AFM Document 5-1 Filed 06/17/21 Page 2 of 2 Page ID #:195




                   ATTACHMENT 1(c) TO CIVIL COVER SHEET

  Plaintiff’s Attorneys:

  Michael J. Bowe (pro hac vice application forthcoming)
  mbowe@brownrudnick.com
  Lauren Tabaksblat (pro hac vice application forthcoming)
  ltabaksblat@brownrudnick.com
  Danielle D’Aquila (pro hac vice application forthcoming)
  ddaquila@brownrudnick.com
  BROWN RUDNICK LLP
  7 Times Square
  New York, NY 10036
  Telephone: (212) 209-4800
  Facsimile: (212) 209-4801
  David M. Stein (# 198256)
  dstein@brownrudnick.com
  BROWN RUDNICK LLP
  2211 Michelson Drive, 7th Floor
  Irvine, California 92612
  Telephone: (949) 752-7100
  Facsimile: (949) 252-1514




                                         2
